DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species of Fig. 10 relating to an analog LMD with fiber optic connection to the IED and outputting a scaled version of the current detected. 
Species of Fig. 11 relating an analog LMD with fiber optic connection to the IED and outputting a frequency modulated signal.
Species of Fig.7 and 13 relating to an analog LMD with RF connection to the IED and outputting a signal based on a periodic transmission.  
Species of Fig. 8 relating to a digital LMD with fiber optic connection to the IED. 
Species of Fig. 12a, 12b relating to a digital LMD with RF connection to the IED and outputting a signal based on an analog trigger. 
Speices of Fig. 14 relating to a digital LMD with RF connection to the IED and having periodic transmission. 
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species.  For example the species of Fig. 10 contains an op-amp to drive a scaled current whereas the species of Fig. 11 requires a voltage controlled oscillator for a frequency modulated signal. The Species of Fig. 13 requires a pll/vco and a timeout device which is not required in the species of Fig. 12a/b having an A/D converter and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claims 1-2, 5-11, 17-19 and 24-25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FEBA POTHEN/Examiner, Art Unit 2868